Opinion by
Judge Wilkinson, Jk.,
In November of 1975 Darlene Bar, Inc. (applicant), the owner of a parcel of land and building, applied for and was granted a building permit for interior alterations to a bar-restaurant and apartment. On December 19, 1975 the Ogontz Area Neighbors Association and St. Mark’s Church (jointly referred to as protestants) appealed the issuance of the permit to the Zoning Board of Adjustment (Board).1 Public Hearings were held on the appeal April 1, 1976 and April 8, 1976, and on January 9, 1978 the Board dismissed the appeal. In its opinion the Board found that the permit was issued on the basis that use being expanded existed in that building prior to enactment of the zoning ordinance on August 10,1933.
Protestants appealed the Board’s decision to the Philadelphia Court of Common Pleas. That Court affirmed the Board’s decision by order of June 12,1978, which order is now on appeal before us.
While protestants indicate that they disagree with the determination that the use now being expanded was a valid non-conforming use, we must accept this finding of the Board which is supported by its record and is not an error of law. Southland Corporation v. East Caln Township Zoning Hearing Board, 45 Pa. Commonwealth Ct. 591, 405 A.2d 1078 (1979).
Protestants further argue that, even if the bar-restaurant of applicant does constitute a preexisting non-conforming use, an extension of this use into the portion of the same structure which has been used for dwelling purposes should not be permitted because the dwelling use is a conforming one. Protestants assert *282that enlarging the use could change its character and be detrimental to the public health, morals, safety and general welfare.
Section 14-104(7) of the Zoning Code of Philadelphia allows an expansion of the overall structure of non-conforming uses of up to ten percent as a matter of right, with no necessity of proving the absence of injury to the public interest. Philadelphia v. Angelone, 3 Pa. Commonwealth Ct. 119, 280 A.2d 672 (1971). Similarly the extension of a use within a single structure must also be permitted.
Accordingly, we will enter the following
Okder
And Now, May 9, 1980, the order of the Court of Common Pleas of Philadelphia County, docketed at No. 5405 May Term, 1976, denying the appeal of Ogontz Area Neighbors Association and St. Mark’s Church and affirming the decision of the Zoning Board of Adjustment, is affirmed.

 It appears that the appeal was untimely filed under the Zoning Code of Philadelphia County and the rules adopted thereunder, Herdelin v. Greenberg, 16 Pa. Commonwealth Ct. 405, 328 A.2d 552 (1974) ; however this issue was not properly raised for our consideration.